UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------
KEITH I. HURST,
                    Plaintiff,
      -v-                                             9:16-CV-1062
                                                      (DNH/TWD)

A. MOLLNOW Correctional Officer, Washington
Correctional Facility; and EISENSCMIDT,
Sergeant, Washington Correctional Facility,

                    Defendants.

-----------------------------------
APPEARANCES:                                          OF COUNSEL:

ABDELLA LAW OFFICES                                   CHRISTOPHER MATTHEW
Attorneys for plaintiff                               STANYON, I, ESQ.
8 West Fulton Street
P.O. Box 673
Gloversville, NY 12078

HON. LETITIA JAMES                                    MARK G. MITCHELL, ESQ.
Attorney General for the State of New York            Ass't Attorney General
Attorneys for defendants
The Capitol
Albany, NY 12224                                      RICHARD C. WHITE, ESQ.
                                                      Ass't Attorney General




DAVID N. HURD
United States District Judge


                          MEMORANDUM–DECISION and ORDER

      Plaintiff Keith Hurst brings the present complaint under 42 U.S.C. § 1983, alleging that

defendants A. Mollnow and Sergeant Eisenschmidt subjected him to excessive force in

violation of his Eighth Amendment rights against cruel and unusual punishment. The action

is scheduled for trial beginning Monday, September 9, 2019, at 9:00 a.m. before this Court in
Utica, New York. The parties' submissions in advance of trial have been reviewed for the

purpose of identifying material facts which are not in dispute.

       Under Federal Rule of Civil Procedure ("Rule") 56(f), this Court may "consider

summary judgment on its own after identifying for the parties material facts that may not be

genuinely in dispute," so long as it first gives the parties "reasonable time to respond." Rule

56(f)(3). A dispute concerning a material fact is not genuine unless "the evidence is such that

a reasonable jury could return a verdict for the nonmoving party." Roberts v. Univ. of

Rochester, 573 F. App'x 29, 31 (2d Cir. 2014) (summary order) (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)).

       To prove an Eighth Amendment violation for excessive force, a plaintiff must prove

that there was an objective harm done which does not comport with "contemporary standards

of decency." See Hudson v. McMillian, 503 U.S. 1, 7-8 (1992). The extent of injury may

provide some indication of the amount of force applied by corrections officers and, thus,

whether that force was excessive. Wilkins v. Gaddy, 559 U.S. 34, 37 (2010). "The Eighth

Amendment's prohibition of 'cruel and unusual' punishments necessarily excludes from

constitutional recognition de minimis uses of physical force, provided that the use of force is

not of a sort repugnant to the conscience of mankind." Id. at 37-38.

       Additionally, under the doctrine of qualified immunity, state officials "operating under

color of state law are . . . entitled to summary judgment when they can establish that either

(1) a constitutional right was not violated or (2) the right was not clearly established at the

time of the violation." Raspardo v. Carlone, 770 F.3d 97, 113 (2d Cir. 2014) (internal

citations, quotation marks, and footnote omitted).

       Upon review of the parties' submissions in advance of trial, this Court can identify no

genuine dispute as to whether Hurst suffered a harm beyond a de minimis use of force, if


                                                 2
any. Plaintiff alleges that on July 1, 2016, Mollnow and Eisenschmidt viciously beat him,

including kicking his face and slamming his head into a wall. 1 Plaintiff's own exhibits

demonstrate that on July 2, 2016, the day after the alleged incident, he had no lesions or

rashes anywhere on his body, and his only complaints were of pain in his right elbow and left

arm. Dkt. 86, p. 37.

        On July 6, 2016, five days after the alleged beating, the sum total of Hurst's injuries

were a half inch scab on his left forearm, a quarter inch scab on his right elbow, and a minute

scratch on his right shoulder, which required no care. Dkt. 86, pp. 8, 35, 41. Photographs

taken that day confirm these facts. Dkt. 86, p. 8. Beyond that, his only complaints were pain

in his chest/rib area, which the treatment notes describe as "all better," and a rash on his

neck. Dkt. 86, pp. 35, 41. Nowhere does plaintiff allege that these minor injuries were

caused by defendants. It strains credulity that Hurst's injuries from being kicked in his face,

punched in his head, face, and chest, and having his head struck repeatedly against a wall

would have healed to that extent in only a day, or even five. As a result, the evidence plaintiff

himself presents suggests that if any force were used against him, it was de minimis and not

of a kind repugnant to the conscience of mankind.

        Given that Hurst's own exhibits seem to flatly contradict his anticipated testimony that

defendants savagely beat him, this Court finds that on the facts presented, no reasonable

factfinder could conclude that plaintiff suffered anything worse than a de minimis use of force,

and not force of a sort repugnant to the conscience of mankind. 2 By extension, his Eighth

Amendment claims cannot survive summary judgment. See, e.g., Taylor v. Schmidt, 2018

WL 2021537, at *5-6 (N.D.N.Y. Mar. 26, 2018) (granting motion to dismiss where plaintiff's



1Plaintiff's only witness is himself.
2Plaintiff pleaded guilty at a disciplinary hearing to creating a disturbance and swearing at Mollnow on the day in
question, which would justify any de minimis force used by the defendants.
                                                        3
complaint is "flatly contradicted by his own exhibits"); Jones v. Fischer. 2013 WL 5441353, at

*6 n.6 (N.D.N.Y. Sept. 27, 2013) (noting on summary judgment that "there is no question of

fact" where plaintiff's exhibits contradict his statements).

           Accordingly, unless Hurst can marshal some further evidence that he suffered an

actual injury at the hands of Mollnow and Eisenschmidt, 3 the Court must grant summary

judgment for defendants on the grounds that his Eight Amendment rights were not violated,

and/or that defendants were protected by qualified immunity because plaintiff cannot identify

a constitutional right that defendants did violate.

           Therefore, it is ORDERED that

           1. The trial in this case scheduled for September 9, 2019 is adjourned pending the

               resolution of this order;

           2. Plaintiff Keith Hurst may furnish arguments and evidence as to why this Court

               should not grant summary judgment for defendants on the basis of an absence of a

               genuine dispute of material fact and/or qualified immunity no later than 12:00 p.m.

               on Friday, September 13, 2019; and

           3. Defendants may also furnish arguments in support of summary judgment on the

               basis of an absence of a genuine dispute as to material fact and/or qualified

               immunity no later than 12:00 p.m. on Friday, September 13, 2019.

           IT IS SO ORDERED.




Dated: September 4, 2019
       Utica, New York.



3   With no concrete evidence, plaintiff's mere statements in his letters and affidavit are not sufficient.
                                                             4
